NOT DESIGNATED FOR PUBLICATION

                                              No. 124,253

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                     KEN'DUM DAN'SHA OWENS,
                                            Appellant,

                                                       v.

                                          STATE OF KANSAS,
                                              Appellee.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; WILLIAM S. WOOLLEY, judge. Opinion filed September
23, 2022. Affirmed.


        Kristen B. Patty, of Wichita, for appellant.


        Matt J. Maloney, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before GARDNER, P.J., MALONE and CLINE, JJ.


        PER CURIAM: Ken'dum Dan'Sha Owens appeals the district court's denial of his
K.S.A. 60-1507 motion. A jury convicted Owens in 2013 of aggravated robbery, criminal
use of weapons, and criminal deprivation of property, and the district court sentenced him
to 206 months' imprisonment. After his convictions were affirmed on direct appeal,
Owens filed a K.S.A. 60-1507 motion, claiming ineffective assistance of counsel.
Following an evidentiary hearing, the district court found that Owens' trial counsel was
ineffective for not moving to suppress an unnecessarily suggestive showup identification,
but that Owens was not prejudiced by this deficient performance. Owens appeals, arguing

                                                       1
that the district court erred in finding that his trial counsel's deficient representation did
not prejudice him. After thoroughly reviewing the record and the parties' arguments, we
affirm the district court's judgment.


                          FACTUAL AND PROCEDURAL BACKGROUND

       Owens is serving 206 months in prison for aggravated robbery, criminal use of
weapons, and criminal deprivation of property. The Kansas Supreme Court summarized
the relevant facts of Owens' case as follows:


               "In the late evening hours of February 16, 2012, two men approached Nathan
       Davis after he exited his vehicle in the parking lot of his apartment complex. One of the
       men—later identified as Owens—pointed a gun at Davis and demanded his car keys.
       Davis handed over his keys, and the two men got into Davis' vehicle and drove away.
       Davis immediately called 911 and told a dispatcher his car had been stolen at gunpoint.
       He described the man holding the gun as a black male, 20 to 22 years old, about 6 feet
       tall with a stocky build, and wearing a black hooded sweatshirt, red or black ball cap, and
       blue jeans.
               "A nearby law enforcement officer, Brent Johnson, heard the information relayed
       by dispatch and saw a vehicle matching the description of Davis' car stopped in the
       middle of the street a few blocks from Davis' apartment. Officer Johnson activated his
       patrol car's sirens and emergency lights. The man seated in the driver's seat of Davis'
       vehicle exited and ran away. Officer Johnson chased the man on foot through the
       surrounding residential area but lost sight of him a few minutes into the pursuit. Officer
       Johnson described the suspect as a black male wearing blue jeans, white tennis shoes, a
       red baseball cap, and a black jacket.
               "Officer Johnson maintained a perimeter around the area where he believed the
       suspect was likely hiding while waiting for backup officers to arrive. A K-9 officer soon
       arrived and began searching the area with his police dog. The officers found a black
       male—later identified as Owens—wearing a black hooded sweatshirt, white tennis shoes,
       and brightly colored pajama pants hiding behind a tree in the back yard of a nearby
       residence. The officers arrested Owens and discovered a red and black baseball cap in the


                                                    2
       same yard. The officers also located a silver handgun in the yard of another nearby
       residence. But they did not find any blue jeans.
                "The officers brought Davis to the location where they held Owens. Davis
       identified Owens as the man who pointed the gun at him and stole his car. Officers found
       a cell phone in Davis' car, and they later identified it as belonging to Owens.
                ....
                "At trial, Officer Johnson identified Owens as the man he chased and officers
       later arrested. Officer Johnson testified Owens was wearing blue jeans when he began
       chasing him but was wearing brightly colored pajama pants when he was apprehended. A
       post-arrest photo of Owens was admitted into evidence showing the pajama pants and
       other clothing he was wearing at the time of his arrest. Davis identified the man in the
       photograph as the person who stole his car at gunpoint but noted the difference in pants.
       Davis also identified the gun the officers discovered as the one Owens had used. Owens
       took the stand and claimed his phone had been stolen while he was playing basketball
       near where he was arrested. He denied being involved in the aggravated robbery of
       Davis.
                "The jury convicted Owens as charged. He appealed his convictions and
       sentence, raising five issues. The Court of Appeals affirmed, finding no reversible error.
       [Citation omitted]." State v. Owens, 310 Kan. 865, 866-68, 451 P.3d 467 (2019).


       In 2019, Owens filed a K.S.A. 60-1507 motion alleging ineffective assistance of
trial and appellate counsel on many grounds. The motion was assigned to the same
district judge who presided over Owens' criminal trial. The district court summarily
denied relief on most of Owens' claims but ordered an evidentiary hearing on his claim
that his trial counsel, Pamela Parker, provided ineffective assistance of counsel because
she did not move to suppress the showup eyewitness identification by Davis, and one
other claim not challenged on appeal about how Parker handled the cell phone evidence.


       At the evidentiary hearing, Owens testified about the night of his arrest. He said
that after the police officers found him hiding behind the tree, the arresting officer
handcuffed him and placed him in the back of the police car. Owens said the officers
drove him around the block to where there were "around 30" officers, and, while still
                                                    3
handcuffed, he was asked to stand in front of a spotlight. Owens said that an individual
got out of the car that was spotlighting him and officers asked the individual if he
recognized Owens. Owens testified that after reading the police reports he realized that
the officers placed him in a showup lineup. Owens testified that this eyewitness
identification was admitted at trial, but Parker did not move to suppress the evidence or
object that the showup was suggestive.


       Parker testified that she did not move to suppress the eyewitness identification
because there was nothing in the police reports that led her to believe the showup was
unduly suggestive. Parker testified that she did not think a motion to suppress "would be
successful or necessary." She also testified her strategy was to attack the credibility of
Davis' identification through her cross-examination and closing argument.


       Parker testified that, even if she had successfully moved to suppress the
eyewitness identification, the outcome of the trial would have been the same. Parker
pointed to Officer Johnson's testimony that he saw Owens get out of the car and run and
the discovery of Owens' cell phone in Davis' car as other evidence identifying Owens as
the carjacker. She emphasized that she argued at trial that both Davis and Officer Johnson
said the assailant was wearing blue jeans, but Owens was arrested wearing brightly
colored pajamas and jeans were never found despite extensive police efforts.


       On May 24, 2021, the district court filed a 22-page order denying Owens' K.S.A.
60-1507 motion. The district court found that the showup identification was
unnecessarily suggestive, and that Parker's representation fell below an objective standard
of reasonableness because she should have filed a suppression motion. But the district
court found that had Parker filed a suppression motion, it would not have been granted
because Owens could not show a substantial likelihood of misidentification. The district
court also concluded that "Owens has not shown that there is a reasonable probability
that, but for Parker's failure to file the motion to suppress, the result of the proceeding

                                               4
would have been different." The district court supported this conclusion by pointing out
that Officer Johnson also identified Owens as the person who fled Davis' car in the same
vicinity as the robbery, and that the officers found the ball cap and silver handgun nearby
when they arrested Owens. Owens timely appealed the district court's judgment.


      DID THE DISTRICT COURT ERR IN DENYING OWENS' K.S.A. 60-1507 MOTION?

       On appeal, Owens claims the district court erred in denying his K.S.A. 60-1507
motion. Owens argues that the district court erred when it found that Parker's deficient
performance did not prejudice him. Owens argues that the outcome of the trial would
have been different had Parker moved to suppress the showup identification because it
caused a substantial likelihood of misidentification. He emphasizes the dangers and
reliability problems inherent in eyewitness identification. Owens does not raise any of the
other issues raised in his motion filed in district court. Issues not briefed on appeal are
waived or abandoned. State v. Davis, 313 Kan. 244, 248, 485 P.3d 174 (2021).


       The State argues that Owens' claim fails because "the same judge who presided
over trial expressly ruled that he would not have suppressed the show-up identification
even if [Parker] had filed such a motion." The State also argues that even if the showup
identification had been suppressed, the outcome of the trial would not have been different
because the "overall strength of the State's case was overwhelming."


       After a full evidentiary hearing on a K.S.A. 60-1507 motion, an appellate court
reviews the district court's factual findings to determine whether they are supported by
substantial competent evidence and can support the district court's legal conclusions. An
appellate court exercises unlimited review over the district court's ultimate legal
conclusions. Khalil-Alsalaami v. State, 313 Kan. 472, 486, 486 P.3d 1216 (2021).




                                              5
       To prevail on a claim of ineffective assistance of counsel, Owens must show that
his counsel's legal representation fell below the required constitutional standard and that
he suffered legal prejudice as a result, meaning there is a reasonable probability that the
jury would have reached a different result but for the deficient performance. Strickland v.
Washington, 466 U.S. 668, 687-88, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Here,
the district court found Parker's performance ineffective, and the State is not challenging
this finding. Thus, the only issue before this court is whether the deficient performance
was prejudicial. Under the second prong, Owens must show with reasonable probability
that Parker's deficient performance affected the outcome of the proceedings, based on the
totality of the evidence. A reasonable probability is a probability sufficient to undermine
confidence in the outcome. Khalil-Alsalaami, 313 Kan. at 486.


       The outcome of this case turns on whether Parker should have moved to suppress
the showup identification of Owens made by Davis on the night of his arrest, and if so,
whether Parker's failure to file such a motion affected the outcome of the trial. Our
Supreme Court has articulated a two-step process for district courts to follow in deciding
whether an eyewitness identification is admissible evidence. The first step examines
whether the police procedure used to obtain the identification was unnecessarily
suggestive. If so, the district court moves to the second step and considers whether there
was a substantial likelihood of misidentification under the totality of the circumstances.
State v. Cruz, 297 Kan. 1048, 1059, 307 P.3d 199 (2013).


       After hearing the evidence at the K.S.A. 60-1507 motion, the district judge, who
was the same judge that presided over Owens' criminal case, found that he would have
denied a motion to suppress the showup identification had one been filed because Owens
could not show a substantial likelihood of misidentification—the second step of the Cruz
two-step analysis. The record supports the district court's finding because although the
showup identification was unnecessarily suggestive, Owens was arrested a short time


                                              6
after the robbery in the same vicinity as the robbery and Davis expressed great certainty
in identifying Owens as the man who took his car at gunpoint.


       More importantly, the district court also found that even if Davis' showup
identification of Owens on the night of the arrest had been suppressed, the outcome of the
trial would have been the same and so there was no prejudice. Put another way, even if
the jury had not heard the evidence about Davis identifying Owens on the night of the
arrest, the State's evidence at trial was so overwhelming that the jury would have found
Owens guilty of the charges. This finding is supported by several key factors.


       First, as the State points out in its brief, Davis provided an in-court identification
at trial of Owens as the man who robbed him, and Owens has never separately challenged
that identification. Owens has never asserted that any misidentification that may have
been caused by the suggestive showup identification on the night of his arrest tainted
Davis' identification so much that he could not properly identify Owens at trial.


       Second, Davis was not the only witness who identified Owens at trial. Officer
Johnson identified Owens as the man he chased after he saw Owens jump out of Davis'
car. Officer Johnson spotted Davis' car a short time after Davis called 911 and only a few
blocks from Davis' apartment. Although Officer Johnson lost sight of the suspect for a
few minutes, he described him as a black male wearing blue jeans, white tennis shoes, a
red baseball cap, and a black jacket.


       Third, Davis had reported that he was robbed at gunpoint and his assailant was
wearing a black hooded sweatshirt, a red or black ball cap, and blue jeans. Officer
Johnson added that the suspect was wearing white tennis shoes. When Owens was
arrested by the police a short time later in the same area of the robbery, he was wearing a
black hooded sweatshirt and white tennis shoes. The police found a red and black
baseball cap in the same yard and a silver handgun in a nearby yard.

                                              7
       Fourth, the police found Owens' cell phone inside Davis' car. Owens admitted at
trial that the phone belonged to him. He explained that his phone had been stolen earlier
in the evening but provided no other evidence to corroborate that story. The discovery of
Owens' cell phone in Davis' car was damaging physical evidence linking Owens to the
crimes that remained part of the State's case even without the eyewitness identifications.


       One weakness in the State's case was that both Davis and Officer Johnson
described the suspect as wearing blue jeans, but Owens was wearing pajama bottoms
when he was later arrested. Although the police found the baseball cap and handgun
nearby, they did not find any blue jeans. Davis also described his attacker as someone
between 20 and 21 years old. Owens was only 17 years old when the crimes were
committed. At the criminal trial, Parker vigorously cross-examined the witnesses about
the inconsistencies in descriptions and the fact that Owens was wearing pajama bottoms
when he was arrested, but the jury still found the State's evidence supported a guilty
verdict.


       In summary, the district court's factual findings were supported by substantial
competent evidence and supported the court's legal conclusion that Owens failed to show
he was prejudiced by his trial counsel's performance. Owens failed to meet his burden of
providing enough evidence to support his ineffective assistance of counsel claim to
undermine confidence in the outcome of his trial. As a result, we conclude the district
court did not err in denying Owens any relief in his K.S.A. 60-1507 motion.


       Affirmed.




                                             8